

WASHINGTON PRIME GROUP INC.
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (“Agreement”) made as of ___________,
20___ (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the individual
listed as participant on the signature page hereto (the “Participant”).
Recitals
A.The Participant is an employee of the Company or one of its Affiliates and
provides services to the Partnership.
B.    The Partnership has adopted the 2019 Washington Prime Group, L.P. Stock
Incentive Plan (as further amended, restated or supplemented from time to time
hereafter, the “Plan”) to provide, among others, employees of the Partnership or
an Affiliate (including the Company) with equity-based incentives to maintain
and enhance the performance and profitability of the Partnership and the
Company. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan unless otherwise indicated.
C.    This Award is intended to comply with the terms of the Plan, and if there
are any inconsistencies or ambiguity between the same, then the terms of the
Plan shall control.
D.    This Agreement evidences an award (the “Award”) of the number of
Restricted Stock Units specified in Section 2 of this Agreement, as approved by
the Committee.
NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.    Administration; Incorporation of the Plan. This Award shall be
administered by the Committee which has the powers and authority as set forth in
the Plan. The Committee will make the determinations and certifications required
by this Award as promptly as reasonably practicable following the occurrence of
the event or events necessitating such determinations or certifications. The
provisions of the Plan are hereby incorporated by reference as if set forth
herein. Should there be any conflict between the terms of this Agreement on the
one hand, and the Plan on the other hand, the terms of this Agreement shall
prevail.
2.    Award.
(a)    Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Participant is hereby granted ___________
(______) Restricted Stock Units as of the Award Date. Each Restricted Stock Unit
represents a conditional right to receive one share of Common Stock.


(b)     Vesting. The Restricted Stock Units granted hereunder will vest and
become nonforfeitable with respect to one-third of the Award on each of
__________, 20_____, _________, 20_____ and _________, 20_____ (each such date,
a “Vesting Date”), provided that the Participant is actively employed by the
Company in “good standing” through the applicable Vesting Date and


1



--------------------------------------------------------------------------------




is in continued compliance with the provisions of Section 7 of this Agreement.
The Committee shall in its sole and absolute discretion determine the “good
standing” of the Participant, and in making such determination, the Committee
may consider such factors as it deems appropriate including, but not limited to,
whether the Participant was placed on a performance plan or received corrective
action or counseling. Unless otherwise determined by the Board or the Committee,
and except as set forth in the following paragraph hereof, upon a termination of
Participant’s employment with the Company for any reason prior to the third
anniversary of the Award Date, all of the then unvested Restricted Stock Units
granted hereunder shall be forfeited without any consideration, and the
Participant shall have no further rights thereto.


Notwithstanding the foregoing, in the event of a termination of Participant’s
employment with the Company prior to the third anniversary of the Award Date,
Participant’s then unvested Restricted Stock Units shall be forfeited, unless
such termination is in connection with a Change in Control, in which case the
Participant’s then unvested Restricted Stock Units shall be treated in the
manner set forth in the Plan.
(c)    Settlement. As soon as practicable following the applicable Vesting Date
(but in no event later than March 15th of the calendar year following the
calendar year in which the applicable Vesting Date occurs), subject to Section 4
(pertaining to withholding of taxes), the Company shall deliver to the
Participant one share of Common Stock in respect of each of the Restricted Stock
Units that vested as of such Vesting Date free of any restrictions.


3.    Restrictions. Subject to any exceptions set forth in the Plan, no
Restricted Stock Unit granted hereunder may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged, in any
manner (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily and whether by operation of law or otherwise, other
than by will or by the laws of descent and distribution. Any sale, exchange,
transfer, assignment, pledge, hypothecation, or other disposition in violation
of the provisions of this Section 3 will be null and void and any Restricted
Stock Unit which is hedged in any manner will immediately be forfeited. All of
the terms and conditions of the Plan and this Agreement will be binding upon any
permitted successors and assigns. Except as provided in Section 5 of this
Agreement, a Restricted Stock Unit shall not entitle the Participant to any
incidents of ownership (including, without limitation, dividend and voting
rights) in any Share until the Participant is issued the Share to which such
Restricted Stock Unit relates pursuant to Section 2(c) hereof.


4.    Tax Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal, state,
local or foreign income tax purposes with respect to any Restricted Stock Units,
the Participant will pay to the Company or make arrangements satisfactory to the
Company regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to the
Restricted Stock Units. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Participant with this Section 4, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant, including
deducting such amount from the delivery of Shares issued upon settlement of the
Restricted Stock Units, that gives rise to the withholding requirement.




2



--------------------------------------------------------------------------------




5.    Dividend Equivalent Rights. So long as the Award is outstanding, the
Participant shall be paid dividend equivalent payments equal to the regular cash
dividends paid on the shares of Common Stock covered by this Award as if such
Shares had been delivered pursuant to such Award, notwithstanding that such
Shares are in respect of unvested Restricted Stock Units, provided such
Restricted Stock Units shall not theretofore have been forfeited pursuant to the
terms of the Award. Such amounts will be paid in cash at the same time as the
applicable dividends are paid on shares of Common Stock. For the avoidance of
doubt, the provisions of this Section 5 shall not apply to any extraordinary
dividends or distributions. The Participant will have only the rights of a
general unsecured creditor of the Company in respect of such dividend equivalent
payments until paid as specified herein.


6.    Tax Representations. The Participant hereby represents and warrants to the
Company as follows:
(a)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its employees or agents.
(b)    The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s own tax liability that may arise as a
result of this Award or the transactions contemplated by this Agreement.
7.    Restrictive Covenants. 


(a)     Confidential Information.  During such time as the Participant is
employed by the Company and thereafter, the Participant shall keep secret and
retain in the strictest confidence, and shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, including without limitation, any data, information,
ideas, knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Participant during the Participant’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Participant or representatives of
the Participant in violation of this Agreement).  After termination of the
Participant’s employment with the Company, the Participant shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process after reasonable advance written notice to the Company, use,
communicate or divulge any such information, knowledge or data, directly or
indirectly, to anyone other than the Company and those designated by it. 
Nothing contained in this Agreement shall prohibit the Participant from
disclosing or using information (i) which is now known by or hereafter becomes
available to the general public (other than by acts by the Participant or
representatives of the Participant in violation of this Agreement); (ii) which
became known to the Participant from a source other than Company, or any of its
subsidiaries or affiliates, other than as a result of a breach (known or which
should have been known to the Participant) by such source of an obligation of
confidentiality owed by it to Company,


3



--------------------------------------------------------------------------------




or any of its subsidiaries or affiliates (but not if such information was known
by the Participant at such time of disclosure or use to be confidential);
(iii) in connection with the proper performance of Participant’s duties to the
Company, (iv) which is otherwise legally required (but only if the Participant
gives reasonable advance notice to the Company of such disclosure obligation to
the extent legally permitted, and cooperates with the Company (at the Company’s
expense), if requested, in resisting such disclosure) or (v) which is reasonably
appropriate in connection with a litigation or arbitration related to
Participant’s employment with the Company or this Agreement.


(b) Intentionally Omitted.


(c) Non-solicitation of Employees.  During the Covenant Period, the Participant
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand, (ii) hire any person who was an employee of the Company until
one (1) year after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way knowingly interfere with the relationship between any
such customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided, that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 7(c). The Participant shall not be in violation of this
Section 7(c) solely by providing a reference for a former employee of the
Company.


(d) Non-Disparagement. The Participant agrees not to make any public
disparaging, negative, or defamatory comments about the Company including the
Company’s business, its directors, officers, employees, parents, subsidiaries,
partners, affiliates, operating divisions, representatives or agents, or any of
them, whether written, oral, or electronic.  In particular, the Participant
agrees to make no public statements including, but not limited to, press
releases, statements to journalists, employees, prospective employers,
interviews, editorials, commentaries, or speeches, that disparage or may
disparage the Company’s business, are critical of the Company or its business,
or would cast the Company or its business in a negative light.  In addition to
the confidentiality requirements set forth in this Agreement and those imposed
by law, the Participant further agrees not to provide any third party, directly
or indirectly, with any documents, papers, recordings, e-mail, internet
postings, or other written or recorded communications referring or relating the
Company’s business, that would support, directly or indirectly, any disparaging,
negative or defamatory statement, whether written or oral. This
Section 7(d) shall not be violated by (i) responding publicly to incorrect,
disparaging, or derogatory public statements to the extent reasonably necessary
to correct or refute such public statements or (ii) making any truthful
statement to the extent (y) reasonably necessary in connection with any
litigation, arbitration, or mediation or (z) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the person to disclose or
make accessible such information.  The Company agrees not to make any public
statement which is disparaging or defamatory about the Participant, whether


4



--------------------------------------------------------------------------------




written, oral, or electronic.  The Company’s obligations under the preceding
sentence shall be limited to communications by its senior corporate executives
having the rank of Senior Vice President or above and any member of the Board
(“Specified Executives”), and it is agreed and understood that any such
communication by any Specified Executive (or by any executive at the behest of a
Specified Executive) shall be deemed to be a breach of this Section 7(d) by the
Company.


(e)    Prior Notice Required.  The Participant hereby agrees that, prior to
accepting employment with any other person or entity during the Covenant Period,
the Participant will provide such prospective employer with written notice of
the provisions of this Section 7, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.


(f)    Return of Company Property/Passwords.  The Participant hereby expressly
covenants and agrees that following termination of the Participant’s employment
with the Company for any reason or at any time upon the Company’s written
request, the Participant will promptly return to the Company all property of the
Company in Participant’s possession or control (whether maintained at
Participant’s office, home or elsewhere), including, without limitation, all
Company passwords, credit cards, keys, beepers, laptop computers, cell phones
and all copies of all management studies, business or strategic plans, budgets,
notebooks and other printed, typed or written materials, documents, diaries,
calendars and data of or relating to the Company or its personnel or affairs. 
Notwithstanding the foregoing, the Participant shall be permitted to retain
Participant’s rolodex (or similar list of personal contacts),
compensation-related data, information needed for tax purposes and other
personal items.


(g)     Participant Covenants Generally.


(i)
The Participant’s covenants as set forth in this Section 7 are from time to time
referred to herein as the “Participant Covenants.” If any of the Participant
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Participant Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Participant Covenants shall not be affected
thereby; provided, however, that if any of the Participant Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Participant Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.



(ii)
The Participant understands that the foregoing restrictions may limit
Participant’s ability to earn a livelihood in a business similar to the business
of the Company and its controlled affiliates, but the Participant nevertheless
believes that Participant has received and will receive sufficient consideration
and other benefits as an employee of the Company and as otherwise provided
hereunder to clearly justify such restrictions which, in any event (given
Participant’s education, skills and ability), the Participant



5



--------------------------------------------------------------------------------




does not believe would prevent Participant from otherwise earning a living.  The
Participant has carefully considered the nature and extent of the restrictions
placed upon Participant by this Section 7, and hereby acknowledges and agrees
that the same are reasonable in time and territory and do not confer a benefit
upon the Company disproportionate to the detriment of the Participant.
(h) Enforcement.  Because the Participant’s services are unique and because the
Participant has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this
Section 7.  Therefore, in the event of a breach or threatened breach of this
Section 7, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law or in equity, apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security) or require the
Participant to account for and pay over to the Company all compensation,
profits, moneys, accruals or other benefits derived from or received as a result
of any transactions constituting a breach of the covenants contained herein, if
and when final judgment of a court of competent jurisdiction is so entered
against the Participant.


(i) Interpretation.  For purposes of this Section 7, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliated companies.


8.    Amendment. No amendment of this Agreement shall materially adversely
impair the rights of the Participant without the Participant’s consent, except
such an amendment made to comply with applicable law (including Applicable
Exchange listing standards or accounting rules) or avoid the incurrence of tax
penalties under Section 409A of the Code.


9.    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiary, if applicable.


10.    Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.




6



--------------------------------------------------------------------------------




11.    Severability; Entire Agreement. If any provision of the Plan or this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision will be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions will not be affected thereby; provided that if any of such
provision is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Plan and this Agreement contain the entire agreement
of the parties with respect to the subject matter thereof and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof.
12.    Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to principles of conflict of laws. Venue for a dispute in respect of this
Agreement shall be the federal courts located in Columbus, Ohio.


13.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement.


14.    Section 409A. The amounts payable under this Agreement are intended to
avoid the incurrence of tax penalties under Section 409A of the Code. This
Agreement shall in all respects be administered in accordance with Section 409A
of the Code. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement. Notwithstanding anything herein to the
contrary, in the event that the Participant is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable and benefits that
would otherwise be provided hereunder during the six-month period immediately
following the Participant’s separation from service shall instead be paid, with
interest in the case of cash payments (calculated at the applicable federal
rate) determined as of the separation from service, or provided on the first
business day after the date that is six months following the Participant’s
separation from service; provided that, if the Participant dies following the
Participant’s separation from service and prior to the payment of the any
amounts delayed on account of Section 409A of the Code hereunder, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days after the date of the Participant’s death.




7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the ___ day of _________, 20__.
WASHINGTON PRIME GROUP INC.,
an Indiana corporation


By:                          
Name:
Title:    


WASHINGTON PRIME GROUP, L.P.,
an Indiana limited partnership


By:  Washington Prime Group Inc.,
an Indiana corporation, its general partner




By:                          
Name:
Title:


PARTICIPANT



By:                          
Name:










































[Signature Page to WPG Employee RSU Award Agreement]


8

